In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00380-CV

LINDA SILVERMAN, Appellant                §    On Appeal from the 342nd District Court

                                          §    of Tarrant County (342-295889-17)
V.
                                          §    August 28, 2019
CLAIREMONT H.A., INC., Appellee           §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. We affirm the trial court’s

judgment.

      Further, we render judgment against the surety on appellant Linda Silverman’s

October 2018 supersedeas bond—NGM Insurance Company—for the performance

of the judgment together with all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.5.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel